COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00159-CV


Nader Daryapayma a/k/a Nader               §    From the 96th District Court
Payma and 4 Angels, Inc.
                                           §    of Tarrant County (096-233401-08)
v.
                                           §    November 3, 2016

Myung 'Michael' Park                       §    Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellants Nader Daryapayma a/k/a Nader Payma

and 4 Angels, Inc. shall pay all costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By /s/ Bill Meier
                                           Justice Bill Meier